FILE COPY




                                  No. 07-15-00222-CR


Don Eric Wolters                           §     From the 181st District Court
 Appellant                                         of Randall County
                                           §
v.                                               November 20, 2015
                                           §
The State of Texas                               Opinion Per Curiam
 Appellee                                  §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated November 20, 2015, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the

181st District Court of Randall County, Texas for further proceedings in accordance with

this Court’s opinion entered this day.

                                         oOo